THOMPSON, Circuit Justice.
In the First circuit in the case of U. S. v. Rogers [Case No. 16,189], Judge Story decided that seamen then under an indictment for an endeavor to revolt, who had shipped on board of an American vessel for a voyage on the high seas, and the vessel had sailed without a register or enrolment and license pursuant to the act of congress 1793, could not be convicted; that the case did not come within, the crimes act of 1835; and that the crew were entitled to their discharge. This Vessel was the brig Troy, belonging to Bristol, Rhode Island, the crew of which were indicted in June, 1838, for an endeavor to commit a revolt. The decision of Mr. Justice Story-is in full force and effect in the Eastern circuit, and one cardinal principle pervades the law of the United States courts, viz. that the same should be uniform in the different circuits, and until that decision is reversed, I shall hold the law as expounded thereon to be the law of this circuit. The judgment therefore must be arrested. Judgment arrested.